 



Exhibit 10.29
Tier I
TEMPLE-INLAND INC.
RESTRICTED STOCK UNITS AGREEMENT
     This Agreement is entered into between TEMPLE-INLAND INC., a Delaware
corporation (“Temple-Inland”) and the Employee named above, and is an integral
and inseparable term of Employee’s employment as an employee of Temple-Inland or
an Affiliate. In consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, Temple-Inland and the Employee hereby
agree as follows:

1.   Grant of Restricted Stock Units. Subject to the restrictions, terms and
conditions of this Agreement and the Plan Documents (as hereafter defined),
Temple-Inland hereby awards to the Employee the number of restricted stock units
stated above (the “Restricted Stock Units”).

2.   Governing Documents. This Agreement and the Restricted Stock Units awarded
hereby are subject to all the restrictions, terms and provisions of the
Temple-Inland Inc. 2003 Stock Incentive Plan (the “Plan”) and the Temple-Inland
Standard Terms and Conditions for Restricted Stock Units dated February 1, 2008
(the “Standard Terms and Conditions”; together with the Plan, the “Plan
Documents”) which are herein incorporated by reference and to the terms of which
the Employee hereby agrees. Capitalized terms used in this Agreement that are
not defined herein shall have the meaning set forth in the Plan Documents.

3.   No Stockholder Rights. The Restricted Stock Units will be represented by a
book entry credited in the name of the Employee and are not actual shares of
Common Stock. The Employee will not have the right to vote the Restricted Stock
Units. The Employee was granted “Bonus Phantom Shares” as of the date hereof
which entitle the Employee to certain dividend equivalent payments for cash
dividends with respect to the Restricted Stock Units, subject to the achievement
of the performance goals specified by the Committee at the time of grant of the
Bonus Phantom Shares. The Employee acknowledges and agrees that (a) the
Employee’s sole rights with respect to dividend equivalent payments with respect
to the cash dividends arise from the Bonus Phantom Shares and, (b) the Employee
has no rights under this Agreement or the Plan Documents with respect to the
payment of dividend equivalent payments or the adjustment of the Restricted
Stock Units to reflect the payment of cash dividends.

4.   General Vesting Requirements. Except as otherwise provided in the Plan
Documents and subject to the conditions of paragraphs 5 and 6 hereof: (a) all of
the Employee’s Restricted Stock Units shall vest as of the occurrence of a
Vesting Date, provided that the Employee has not incurred a Separation From
Service prior to the Vesting Date, (b) no payment of the Restricted Stock Units
shall be made unless the Performance Goal set forth in Exhibit A hereto has been
achieved, and (c) any Restricted Stock Units that have not vested on or prior to
the earlier of the Employee’s Separation From Service or the Scheduled Vesting
Date shall be forfeited, and the Employee shall not thereafter have any rights
with respect to the Restricted Stock Units so forfeited.

5.   Retirement Vesting. Notwithstanding paragraph 4 hereof, any Restricted
Stock Units that do not vest as of a Vesting Date that occurs by reason of
Employee’s Retirement solely by reason of the second sentence of paragraph 6
hereof shall remain outstanding and shall vest as of the Scheduled Vesting Date
(which shall be the Vesting Date for purposes of paragraph 7 hereof), subject to
the Performance Goal set forth in Exhibit A hereof being achieved as of the
Scheduled Vesting Date.

6.   Committee Certification of Performance Goals. Notwithstanding anything
herein to the contrary, in no event shall any Restricted Stock Units vest as of
the Scheduled Vesting Date unless the Committee has certified that the
Performance Goal set forth in Exhibit A hereto has been achieved. In the case of
a Vesting Date described in clause (b) of the definition of Vesting Date (as set
forth in the Standard Terms and Conditions) that occurs by reason of Retirement,
in no event shall any Restricted Stock Units vest as of such Vesting Date unless
the Committee has certified that Temple-Inland has achieved the

1



--------------------------------------------------------------------------------



 



Exhibit 10.29
Tier I

    Performance Goal set forth in Exhibit A through the end of the later of the
calendar quarter during which Retirement occurred or the first full calendar
quarter after the Date of Grant.

7.   Payment of Restricted Stock Units. Subject to the terms and conditions
hereof, Exhibit B hereto and the Plan Documents, Temple-Inland will pay to the
Employee the cash value of the Restricted Stock Units (determined based on Fair
Market Value of the Common Stock on the Vesting Date) as soon as practicable
after the Vesting Date, but not later than ninety days after the Vesting Date
(or, if earlier, March 15 of the calendar year following the Vesting Date),
provided that if the Vesting Date occurs upon or after a Change in Control,
payment shall be made not later than the fifth business day after the Vesting
Date.

8.   Arbitration. The Employee and Temple-Inland agree that this Agreement
arises out of, and is inseparable from, the Employee’s employment with
Temple-Inland or any of its Affiliates. The Employee and Temple-Inland further
agree to final and binding arbitration as the exclusive forum for resolution of
any dispute of any nature whatsoever, whether initiated by the Employee or
Temple-Inland, arising out of, related to, or connected with Employee’s
employment with, or termination by, Temple-Inland or any of its Affiliates. This
includes, without limitation, any dispute arising out of the application,
interpretation, enforcement, or claimed breach of this Agreement. The only
exceptions to the scope of this arbitration provision are claims arising under
any written agreement between the Employee and Temple-Inland or its Affiliate
that expressly provides that such claims are not subject to binding arbitration.
Arbitration under this provision shall be conducted under the employment dispute
rules and procedures of either the American Arbitration Association or of
JAMS/Endispute, according to the preference of the party initiating such
arbitration. Appeal from, or confirmation of, any arbitration award under this
paragraph may be made to any court of competent jurisdiction under standards
applicable to appeal or confirmation of arbitration awards under the Federal
Arbitration Act. This arbitration provision and related proceedings shall be
subject to and governed by the Federal Arbitration Act.

9.   Miscellaneous. The Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan. This Agreement shall be
binding upon and inure to the benefit of Temple-Inland and its successors and
assigns and shall be binding upon and inure to the benefit of the Employee and
his or her legatees, distributees and personal representatives. By signing this
Agreement, the Employee acknowledges and expressly agrees that the Employee has
read the Agreement and the Plan Documents and agrees to their terms. This
Agreement may be executed by Temple-Inland and the Employee by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. The Employee acknowledges and agrees that clicking “I Accept”
on the Company’s online grant acceptance screen has the effect of affixing the
Employee’s electronic signature to this Agreement. This Agreement shall be
governed by and construed in accord with federal law, where applicable, and
otherwise with the laws of the State of Texas.

2



--------------------------------------------------------------------------------



 



Exhibit 10.29
Tier I
Exhibit A
PERFORMANCE GOAL
The RSU Phantom Shares Performance Goal is an ROI of at least one percent
(annualized) for the Performance Measurement Period. ROI means operating income
(as currently shown on the parent company income statement, or the reported
equivalent in the event of any change in reporting), excluding significant
unusual items (currently reported as other operating income (expense) not
allocated to segments, or the reported equivalent in the event of any change in
reporting) divided by beginning of year investment defined as parent company
total assets (or the reported equivalent in the event of any change in
reporting), less certain assets (assets held for sale, municipal bonds related
to capital leases included in other assets and acquisitions/divestitures) and
certain liabilities (current liabilities, excluding current portion of long-term
debt).
For purposes of the foregoing, “Performance Measurement Period” means the period
beginning the first day of Temple-Inland’s fiscal year that includes the Date of
Grant and ending on the last day of the fiscal year immediately preceding the
Scheduled Vesting Date (or, in the case of any Vesting Date that occurs by
reason of the Employee’s Retirement, through the end of the later of the
calendar quarter during which Retirement occurs or the first full calendar
quarter after the Date of Grant).

3



--------------------------------------------------------------------------------



 



Exhibit 10.29
Tier I
Exhibit B
SECTION 409A PAYMENT DATE
IN THE EVENT OF CERTAIN CHANGES IN CONTROL
If, prior to the calendar year that includes the Scheduled Vesting Date, the
Employee will have either (a) attained age 65 or (b) attained age 55 and
completed at least five years of employment by Temple-Inland or any of its
Affiliates, and assuming that the Employee does not incur a Separation From
Service prior to such calendar year, then the following shall apply:
Notwithstanding the provisions of paragraph 7 of the Agreement, if the Vesting
Date occurs by reason of a Change in Control and such Change in Control does not
constitute a “change in control event” (within the meaning of Treasury Regs. §
1.409A-3(i)(5)), (a) payment of the cash value of the Restricted Stock Units
shall not be made as soon as practicable after such Vesting Date but shall
instead be made as soon as practicable (but in all events within five business
days) after the earlier of the Employee’s Separation From Service (subject to
paragraph 9 of the Temple-Inland Inc. Standard Terms and Conditions for
Restricted Stock Units) or the Scheduled Vesting Date and (b) the cash value of
the Restricted Stock Units shall be determined based on Fair Market Value on the
earlier of such dates.

4



--------------------------------------------------------------------------------



 



Exhibit 10.29
Tier I
TEMPLE-INLAND INC.
STANDARD TERMS AND CONDITIONS
FOR RESTRICTED STOCK UNITS
February 1, 2008

1.   Certain Definitions: For purposes of this Temple-Inland Inc. Standard Terms
and Conditions for Restricted Stock Units (the “Standard Terms and Conditions”),
the Temple-Inland Inc. 2003 Stock Incentive Plan (the “Plan,” and together with
the Standard Terms and Conditions, the “Plan Documents”), and Restricted Stock
Units to which this Standard Terms and Conditions applies, the following terms
shall have the meanings set forth below:

  a.   Change in Control:

  i.   A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Temple-Inland (not including in the securities beneficially
owned by such Person any securities acquired directly from Temple-Inland or its
Affiliates) representing 20% or more of the combined voting power of
Temple-Inland’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clauses
(a), (b) or (c) of paragraph (3) below;     (2)   within any twenty-four
(24) month period, the following individuals cease for any reason to constitute
a majority of the number of directors then serving on the Board: individuals
who, on the Effective Date, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Temple-Inland) whose
appointment or election by the Board or nomination for election by
Temple-Inland’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;     (3)   there is consummated a merger,
consolidation of Temple-Inland or any direct or indirect subsidiary of
Temple-Inland with any other corporation or any recapitalization of
Temple-Inland (for purposes of this paragraph (III), a “Business Event”) unless,
immediately following such Business Event (a) the directors of Temple-Inland
immediately prior to such Business Event continue to constitute at least a
majority of the board of directors of Temple-Inland, the surviving entity or any
parent thereof, (b) the voting securities of Temple-Inland outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Temple-Inland or any subsidiary of Temple-Inland, at least 60% of the
combined voting power of the securities of Temple-Inland or such surviving
entity or any parent thereof outstanding immediately after such Business Event,
and (c) in the event of a recapitalization, no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of Temple-Inland or such
surviving entity or any parent thereof (not including in the securities
Beneficially Owned by such Person any securities acquired directly from
Temple-Inland or its Affiliates) representing 20% or more of the combined voting
power of the then outstanding securities of Temple-Inland or such surviving
entity or

5



--------------------------------------------------------------------------------



 



Exhibit 10.29
Tier I

      any parent thereof (except to the extent such ownership existed prior to
the Business Event);

  (4)   the shareholders of Temple-Inland approve a plan of complete liquidation
or dissolution of Temple-Inland;     (5)   there is consummated an agreement for
the sale, disposition or long-term lease by Temple-Inland of substantially all
of Temple-Inland’s assets, other than (a) such a sale, disposition or lease to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of Temple-Inland in substantially the same
proportions as their ownership of Temple-Inland immediately prior to such sale
or disposition or (b) the distribution directly to Temple-Inland’s shareholders
(in one distribution or a series of related distributions) of all of the stock
of one or more subsidiaries of Temple-Inland that represent substantially all of
Temple-Inland’s assets; or     (6)   any other event that the Board, in its sole
discretion, determines to be a Change in Control for purposes of this Agreement.
        Notwithstanding the foregoing, a “Change in Control” under clauses (1)
through (5) above shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of Temple-Inland
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in one or more entities which,
singly or together, immediately following such transaction or series of
transactions, own all or substantially all of the assets of Temple-Inland as
constituted immediately prior to such transaction or series of transactions.

  ii.   For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the Exchange Act.     (3)   “Effective
Date” means, the Date of Grant of the applicable Restricted Stock Units.     (4)
  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.     (5)   “Person” shall have the meaning given in Section 3(a)(9)
of the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) Temple-Inland or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Temple-Inland or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of Temple-Inland in substantially the same proportions as their
ownership of stock of Temple-Inland.

  b.   Participant: means any Eligible Employee who has been awarded Restricted
Stock Units pursuant to the Plan.     c.   Restricted Stock Units: means a book
entry representing an award of Phantom Shares of Common Stock that are subject
to restrictions as provided herein.

6



--------------------------------------------------------------------------------



 



Exhibit 10.29
Tier I

  d.   Restricted Stock Units Agreement: means the written agreement executed by
Temple-Inland and an Eligible Employee.     e.   Retirement: means a
Participant’s Separation From Service after either (i) attaining age 65 or
(ii) attaining age 55 and completing at least five years of service with
Temple-Inland or any of its Affiliates.     f.   Separation From Service: means
a Participant’s separation from service (within the meaning of Section 409A of
the Code) with Temple-Inland and its Affiliates after the Date of Grant of the
relevant Restricted Stock Units.     g.   Temple-Inland: means Temple-Inland
Inc. and any successor thereto.     h.   Vesting Date: means, with respect to
any award of Restricted Stock Units hereunder, the earliest of (a) such date or
dates as the Committee shall specify in the Restricted Stock Units Agreement
evidencing such award of Restricted Stock Units as the Scheduled Vesting
Date(s), (b) the Participant’s Retirement, (c) the occurrence of a Change in
Control, (d) the Participant’s death, or (e) the Participant’s becoming disabled
(within the meaning of Section 409A of the Code).

    Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.   2.   Acceptance of Restricted Stock Units
Agreement; Time of Grant of Options; Stock Option Agreements: Restricted Stock
Units shall be immediately cancelled and expire if the applicable Restricted
Stock Units Agreement is not accepted (in such manner as may be specified by
Temple-Inland) by such Participant (or his or her agent or attorney) and
delivered to Temple-Inland (in such manner as may be specified by Temple-Inland)
within 60 days after the Date of Grant of the Restricted Stock Units (unless an
extension of such deadline for extenuating circumstances is approved by a Vice
President of Temple-Inland).   3.   Form of Awards: Restricted Stock Units, when
issued, will be represented by a book entry in the name of the Participant.   4.
  Nonalienation of Benefits: Except as required by applicable law, no right or
benefit under the Plan or any Restricted Stock Units Agreement shall be subject
to anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, transfer, pledge, exchange, transfer, encumber or charge
the same shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
person entitled to such benefit. If any Participant shall become bankrupt or
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge any right or benefit under the Plan or any
Restricted Stock Units Agreement, then such right or benefit shall, in the
discretion of the Committee, cease and terminate, and in such event, the
Committee in its discretion may hold or apply the same or any part thereof for
the benefit of the Participant or his beneficiary, spouse, children or other
dependents, or any of them, in such manner and in such proportion as the
Committee may deem proper.   5.   Withholding: Temple-Inland’s obligation to pay
Restricted Stock Units in accordance with, and subject to the terms of, the
applicable Restricted Stock Units Agreement, shall be subject to the
satisfaction of applicable federal, state and local tax withholding
requirements. Restricted Stock Unit payments that are withheld to satisfy
applicable withholding taxes shall be determined based on the Fair Market Value
of the Common Stock on the date the withholding tax obligation arises. Only the
required statutory minimum tax may be withheld; excess tax withholding is not
allowed.   6.   No Right to Continued Employment; No Additional Rights: Nothing
contained in the Plan or in any Restricted Stock Units Agreement shall confer on
any Participant any right to continue in the employ of Temple-Inland or any of
its Affiliates or interfere in any way with the right of Temple-Inland or an
Affiliate to terminate the employment of a Participant at any time, with or
without cause, notwithstanding the Restricted Stock Units awarded to the
Participant may be forfeited. Nothing in the Plan Documents or any Restricted
Stock Units Agreement shall be construed to give any employee of Temple-Inland
or any Affiliate any right to receive an award of Restricted Stock Units or as
evidence of any agreement or understanding, express or

7



--------------------------------------------------------------------------------



 



Exhibit 10.29
Tier I

    implied, that Temple-Inland or any Affiliate will employ the Participant in
any particular position or at any particular rate of remuneration, or for any
particular period of time.   7.   Changes in Stock: In the event of any change
in the outstanding stock covered by Restricted Stock Units by reason of any
stock dividend, split-up, spin-off, recapitalization, reclassification,
combination or exchange of shares, merger, consolidation or liquidation or the
like, the Committee shall provide for a substitution for or adjustment in the
number and class of shares covered by the Restricted Stock Units. The
Committee’s determination with regard to any such substitution or adjustment
shall be conclusive. The Committee may at any time, in its sole discretion, make
such amendments to the terms of Restricted Stock Units Agreements as it deems
necessary or appropriate to reflect any adjustments or substitutions made
pursuant to this paragraph.   8.   Exclusion from Pension, Profit-Sharing and
Other Benefit Computations: By acceptance of a Restricted Stock Units award
under the Plan, a Participant shall be deemed to have agreed that any
compensation arising out of the award constitutes special incentive compensation
that shall not be taken into account as “salary”, “pay”, “compensation” or
“bonus” in determining the amount of any payment under any pension, retirement
or profit-sharing plan of Temple-Inland or any Affiliate. In addition, each
Participant shall be deemed to have agreed that neither the award, vesting nor
payment of Restricted Stock Units shall be taken into account in determining the
amount of any life insurance coverage or short or long-term disability coverage
provided by Temple-Inland or any Affiliate.   9.   Section 409A: Notwithstanding
any provision to the contrary in a Restricted Stock Units Agreement or the Plan,
if a Participant is a “specified employee” (within the meaning of
Section 409A(a)(2)(B) of the Code), then to the extent required by
Section 409A(a)(2)(B) of the Code, no payment of Restricted Stock Units shall be
made to the Participant prior to the earlier of (a) the expiration of the six
month period measured from the date of the Participant’s Separation From
Service, and (b) the date of the Participant’s death.   10.   Applicability:
This Standard Terms and Conditions shall apply to Restricted Stock Units as to
which the Committee designates it as applying, and the Committee may designate
it as applying in whole or in part in its discretion to a Restricted Stock Units
award.   11.   Plan Controls: In the event of any conflict between the Plan and
the terms of a Restricted Stock Units Agreement or the Standard Terms and
Conditions, the Plan shall govern.

8